Exhibit (n)(2) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Pre-Effective Amendment No. 1 to the Registration Statement on Form N-2 (File No. 333-219574) of Great Elm Capital Corp. of our reports dated September 28, 2016, relating to the consolidated financial statements and the effectiveness of internal control over financial reporting of Full Circle Capital Corporation and Subsidiaries, appearing in this Registration Statement on Form N-2 filed by Great Elm Capital Corp.
